IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2008
                                     No. 07-41195
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ARTURO DeHOYOS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:04-CR-2040-1


Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Arturo DeHoyos appeals his conviction for possession of over five
kilograms of cocaine with intent to distribute. For his sole issue on appeal,
DeHoyos contends that his guilty plea was rendered involuntary because his
trial counsel repeatedly misadvised him that, if he pleaded guilty, he would
receive no more than 10 years in prison and would avoid a mandatory life
sentence under 21 U.S.C. § 841(b)(1)(A), despite his two prior felony drug
convictions. Because 28 U.S.C. § 2255 is the preferred vehicle for raising a claim


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-41195

of ineffective assistance of counsel, we decline to address this issue on direct
appeal. See Massaro v. United States, 538 U.S. 500, 504-05 (2003); United States
v. Lampazianie, 251 F.3d 519, 527 (5th Cir. 2001).
      Accordingly, the judgment is AFFIRMED. DeHoyos may, of course, pursue
relief under § 2255.




                                       2